Citation Nr: 0812796	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-06 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUES

1.  Entitlement to outpatient fee basis dental services.

2.  Entitlement to outpatient fee basis physical therapy.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Saginaw, Michigan, 
Medical Administration Service (MAS) in 2006, which denied 
the veteran's request for outpatient fee-basis dental 
treatment and physical therapy.  The Board has separated the 
appeal into two separate issues, because his claims were 
denied in separate letters, and his arguments for fee-basis 
treatment differ for each.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran failed to report for a Board 
videoconference hearing scheduled to be held at the Detroit 
RO.  Less than 15 days after the scheduled hearing date (and 
within 60 days of the initial notification of the hearing), 
the veteran wrote explaining that he had not been able to 
appear for the hearing because he had not been able to find a 
ride to the hearing location at the Detroit RO, and he was 
not able to drive that far himself, due to his disabilities.  
He is rated 100 percent disabled due to a lung condition, and 
states that he had a stroke a few years ago.  The Board also 
observes that the Detroit RO is over 200 miles from the 
veteran's home.  The undersigned, before whom the hearing was 
to have been held, finds good cause for the veteran's failure 
to report for a hearing, and the veteran's hearing should be 
rescheduled, as per his request.  See 38 C.F.R. § 20.702(c) 
(2007).  

In view of his transportation difficulties, he should also be 
informed that a personal hearing is optional; a hearing is 
held only at the request of a claimant, and not required by 
the Board.  See 38 C.F.R. § 20.700(a) (2007) (A hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.)

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge to be held at the 
Detroit, Michigan, RO.  Inform the veteran 
that a hearing is optional, at his 
discretion, and is not required for the 
Board to decide his appeal.  He may, if he 
prefers, submit any arguments he has in 
writing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

